Citation Nr: 0923225	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for 
hemorrhoids.  

2.  Entitlement to a compensable initial rating for a scar, 
status-post excision of dermatofibrosarcoma protuberans of 
the right upper abdominal region.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a right elbow 
disorder.

5.  Entitlement to a compensable initial rating for residual 
scarring, status-post nevi excision on the chest and back.  

6.  Entitlement to a compensable initial rating for tinea 
pedis with onychomycosis.  

7.  Entitlement to a compensable initial rating for 
sinusitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1982 to December 
2006.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

The February 2007 rating decision granted service connection 
for actinic keratosis, tinea pedis, sinusitis, hemorrhoids, 
tinnitus, residual scarring of the right upper abdominal 
region, residual scarring of the back and chest status-post 
nevi excision, and gastroesophageal disorder and denied 
service connection for hypertension, hyperlipedemia, 
residuals of left gastrocnemius tear, presbyopia, hearing 
loss, a right elbow disorder, a left ankle disorder, and a 
left knee disorder.  In July 2007, the Veteran submitted a 
statement indicating his disagreement with the initial 
ratings assigned for the service-connected hemorrhoids and 
residual scarring of the right upper abdominal region and 
with the denial of service connection for hypertension, a 
left ankle disorder, and a left knee disorder.  A Statement 
of the Case was issued in January 2008, and the Veteran filed 
a timely Substantive Appeal as to the claims for increased 
initial ratings for hemorrhoids and residual scarring and 
service connection for hypertension.  The Veteran did not 
appeal the issues of service connection for a left ankle 
disorder or a left knee disorder; thus, those issues are not 
before the Board at this time.

The Board notes that the aforementioned Substantive Appeal 
also reflects the Veteran's disagreement with the February 
2007 rating decision insofar as it denied service connection 
for a right elbow disorder and denied compensable ratings for 
the residuals of scarring status-post nevi excision, tinea 
pedis, and sinusitis.  It does not appear that a Statement of 
the Case has been prepared as of yet; an unprocessed notice 
of disagreement should be remanded, not referred, to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Thus the claim of service 
connection for a right elbow disorder and the claims of 
increased initial ratings for residual scarring, tinea pedis, 
and sinusitis are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are not large, thrombotic, or 
irreducible, and there is no evidence of excessive redundant 
tissue.  

2.  The Veteran's scar is tender and superficial, and it does 
not limit function.  

3.  The Veteran has not been diagnosed with hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.114, DC 7336 (2008).

2.  The criteria for an initial 10 percent rating, but no 
higher, for a scar, status-post excision of 
dermatofibrosarcoma protuberans of the right upper abdominal 
region, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.118, DC 7804 (2008).

3.  The criteria of service connection for hypertension have 
not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Prior to the initial adjudication, the agency of original 
jurisdiction (AOJ) provided the Veteran with the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include as interpreted by Dingess/Hartman, for the claims 
of service connection for hypertension and for the original 
claims of service connection for residual scarring and 
hemorrhoids.  Service connection was subsequently granted for 
residual scarring and hemorrhoids, and the Veteran appealed 
the initial rating.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  
Therefore, no further notice is needed on these claims.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits such as 
obtaining medical records, providing an examination, and 
providing the opportunity for a personal hearing.  The Board 
does not know of any outstanding relevant information; thus, 
the Board finds the issues ready for adjudication at this 
time.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Hemorrhoids

Service connection was established for hemorrhoids by the RO 
in the April 2003 decision based on in-service treatment and 
diagnosis, and a noncompensable rating was assigned under DC 
7336.  DC 7336 provides a 10 percent rating for hemorrhoids 
that are large or thrombotic and irreducible with excessive 
redundant tissue evidencing frequent recurrences.  

A review of the records reflects the Veteran's history of 
hemorrhoids with periodic bleeding, pain, and itching, with 
no history or findings of thrombosis, irreducibility, or 
excessive redundant tissue.  See, e.g., June 2006 service 
examination record; November 2006 VA examination record.  
Additionally, a November 2006 VA examination revealed no 
external hemorrhoids.  

The evidence of record indicates that a compensable rating is 
not warranted for the Veteran's hemorrhoids at this time.  
There is no medical evidence of thrombosis, irreducibility, 
or any redundant tissue, let alone excessive redundant 
tissue, and the medical evidence does not indicate that the 
Veteran's hemorrhoids have ever been characterized as 
"large."  Thus, the claim for an increased initial rating 
must be denied.  

Scar

Service treatment records document that a dermatofibrosarcoma 
protuberance, measuring approximately five millimeters 
around, was removed from the right upper quadrant of the 
trunk in July 2002.  Post-surgery records indicate that the 
nodule was on or above the muscle and that the residuals of 
the surgery was a well-healed, non-palpable, non-indurated 
scar which measured approximately 20 centimeters.  

A November 2006 VA examination record reflects the Veteran's 
history that the scar on the right lower chest wall was 
"somewhat tender".  The record documents that the Veteran 
had a 27-centimeter scar on the right lateral lower chest 
wall, which was well-healed and possibly slightly tender to 
touch when examined.  The examiner noted that he did not 
"notice [the scar] to be tender with touching later" 
however.  

After review of the evidence, the Board finds that a 10 
percent rating is warranted for the scar under DC 7804 for 
"scar painful on examination" based on the 2006 VA 
examiner's finding that the scar was "possibly slightly 
tender".  The Board notes that the examiner indicated that 
the scar was not tender on further examination, which 
suggests that the scar is not constantly painful.  DC 7804 
does not include a frequency requirement, however; in other 
words, it does not require that a scar be constantly painful 
on examination.  In this case, based on the Veteran's history 
of "somewhat tender" scar and the examiner's finding of a 
probable painful scar, and giving the Veteran the benefit of 
the doubt, the Board finds that a 10 percent rating is 
warranted.  

The Board finds that a rating in excess of 10 percent is not 
warranted, however.  The rating criteria provide higher 
ratings for scars that limit function or for non-exposed 
scars that affect more than 12 square inches (77 square 
centimeters) and are deep or cause limitation of motion.  See 
38 C.F.R. § 4.118, DC 7801, 7805.  The Board notes that the 
Veteran has alleged that the scar is deep and that it causes 
limitation of function.  As a layperson, however, the Veteran 
is not competent to report either of these findings; rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
record is absent any clinical (competent) evidence that the 
scar is deep or that it limits function, and the scar is 
consistently noted to affect less than 77 square centimeters.  
Thus, a higher rating is not warranted under either DC 7801 
or 7805.  

In sum, the Board finds that a 10 percent rating, but no 
higher, is warranted for the Veteran's scar.  

Extraschedular evaluations

According to 38 C.F.R. § 3.321(b)(1) (2008), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  However, there is no 
indication that the Veteran's disability picture is so 
unusual that the regular rating criteria are inadequate to 
rate his disabilities.  The record does not contain any 
indication that his hemorrhoids or scar have caused marked 
interference with employability or that they have required 
frequent hospitalization for their treatment.  Therefore, it 
is determined that referral of these issues for consideration 
of an increased evaluation on an extraschedular basis is not 
warranted.

Service connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  

To support a diagnosis of hypertension, the blood pressure 
readings must be taken two or more times on at least three 
different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm, or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2008).

Although the service medical evidence reflects elevated blood 
pressure readings and the Veteran's history of elevated blood 
pressure during strenuous exercise, the service medical 
evidence reveals no findings of hypertension and no 
hypertensive level blood pressure readings.  The post-service 
evidence, which includes the results of a November 2006 VA 
examination, also does not reveal any diagnoses of 
hypertension or findings of hypertensive-level blood pressure 
readings.  

As stated above, a current diagnosis is required for service 
connection to be warranted.  See also Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  In this case, the competent 
evidence does not suggest that the Veteran has a diagnosis of 
hypertension; thus, the claim of service connection must be 
denied.  


ORDER

A compensable initial rating for hemorrhoids is denied.  

A 10 percent rating, but no higher, for scar, status-post 
excision of dermatofibrosarcoma protuberans of the right 
upper abdominal region, .is granted.

Service connection for hypertension is denied.  


REMAND

As noted above, service connection was granted and 
noncompensable ratings were assigned for residual scarring 
status-post nevi excision, tinea pedis, and sinusitis in a 
February 2007 rating decision.  The February 2007 rating 
decision also denied service connection for a right elbow 
disorder.  In January 2008, the RO received a statement from 
the Veteran, which reported his disagreement with the initial 
ratings assigned for the residuals of scarring, tinea pedis, 
and sinusitis and with the denial of service connection for a 
right elbow disorder.  This statement is a timely notice of 
disagreement with the February 2007 rating decision.  Under 
the holding in Manlincon v. West, 12 Vet. App. 238 (1999), 
the issues must be remanded for issuance of a statement of 
the case on appeal of this issue.  


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing 
the claims of increased initial ratings 
for the residual scarring status-post 
nevi excision, tinea pedis, and 
sinusitis, and with the denial of service 
connection for a right elbow disorder.  
Notify the Veteran of the time limit 
within which an adequate substantive 
appeal must be filed in order to perfect 
an appeal of the issues and secure 
appellate review by the Board.  
Thereafter, these issues are to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


